Citation Nr: 0828880	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from September 1981 
to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
PTSD; and a January 2004 rating decision that denied service 
connection for obsessive-compulsive disorder with associated 
dysthymia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The veteran alleges that three incidents occurred in-service 
which caused post traumatic stress disorder.  At his July 
2008 videoconference hearing before the undersigned Veterans 
Law Judge he testified that in the summer of 1985 or 1986, 
while assigned to the 177th Field Artillery, 85th Maintenance 
Battalion at Fort Bragg, he was sent to recover another 
tracked vehicle.  Reportedly, after the veteran and his crew 
hooked up to the track and pulled the vehicle out, they 
discovered that the "113" had run over and killed a soldier 
who been lying underneath in a sleeping bag.  (The Board 
notes that a M-113 is an armored personnel carrier.)  

The veteran also testified that in April 1987, while assigned 
to the 596th Maintenance Battalion, Fort Irwin, California, 
he training for a summer REFORGER.  (REFORGER is an acronym 
for REturn of FORces to GERmany.)  During a live fire 
exercise, however, a major reportedly used the incorrect grid 
coordinates and a mortar exploded among the troops instead of 
in the firing zone.  One individual was killed and several 
others were injured.  The incident reportedly occurred on 
Fort Irwin in an area called "the Painted Rocks."  

Finally, in January 2003 the veteran indicated that in June 
or July 1986, while assigned to the 177th Field Artillery, 
85th Maintenance Battalion, Fort Bragg, he witnessed the 
tailgate of the truck fall open causing three soldiers to 
fall out, including one female soldier who reportedly broke 
her neck.  

The RO, however, did not attempt to verify the veteran's 
claimed stressors because it was determined that the 
incidents were not specific enough to warrant a verification 
attempt by the U.S. Army and Joint Services Records Research 
Center (JSRRC).  The Board disagrees.  The Board finds that 
an attempt should be made to research the veteran's unit 
records to ascertain whether any of the reported incidents 
occurred.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for post 
traumatic stress disorder or an acquired 
psychiatric disorder since December 2007.  
After securing any necessary release, the 
RO should obtain these records.  

2.  The RO should contact the veteran and 
allow him the opportunity to provide any 
additional information regarding his 
claimed stressors.  

3.  The RO should contact the JSRRC and 
request any existing information related 
to the incidents reported by the veteran 
noted above during his period of service.  

4.  If, and only if, an alleged stressors 
is confirmed, then the appellant should be 
scheduled for a VA examination to 
ascertain whether he has post traumatic 
stress disorder as a result of any 
verified stressor.  The examiner must 
review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  The examiner must be 
advised by the RO of any verified 
stressor.  If post traumatic stress 
disorder  is present, the examiner should 
indicate whether it is at least as likely 
as not, i.e., is there a 50/50 chance, 
that post traumatic stress disorder is 
linked to an independently verified in-
service stressor.  

6.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  The RO should review any physician's 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

8.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

